1
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          SOUTHERN DISTRICT OF CALIFORNIA
7
8    TRAI TRUONG,                                         Case No.: 18cv1660-MMA (MSB)
9                                        Plaintiff,
                                                          ORDER ADOPTING REPORT AND
10   v.                                                   RECOMMENDATION OF UNITED
                                                          STATES MAGISTRATE JUDGE;
11   ANDREW SAUL, Commissioner of
     Social Security,
12                                                        [Doc. No. 21]
                                      Defendant.
13
                                                          GRANTING PLAINTIFF’S MOTION
14                                                        FOR SUMMARY JUDGMENT;
15
                                                          [Doc. No. 14]
16
                                                          DENYING DEFENDANT’S CROSS-
17
                                                          MOTION FOR SUMMARY
18                                                        JUDGMENT;
19
                                                          [Doc. No. 17]
20
                                                          REMANDING ACTION TO SOCIAL
21
                                                          SECURITY ADMINISTRATION
22
23         On July 20, 2018, Plaintiff Trai Truong filed this social security appeal challenging
24   the denial of an application for disability insurance benefits. See Doc. No. 1. The Court
25   referred all matters arising in this social security appeal to the assigned magistrate judge
26   for report and recommendation pursuant to Section 636(b)(1)(B) of Title 28 of the United
27   States Code, and Civil Local Rule 72.1. See 28 U.S.C. § 636(b)(1)(B); S.D. Cal. CivLR
28   72.1. The parties have filed cross-motions for summary judgment. See Doc. Nos. 14, 17.

                                                      1
                                                                                18cv1660-MMA (MSB)
1    Judge Berg has issued a thorough and well-reasoned Report recommending that the Court
2    grant Plaintiff’s motion for summary judgment, deny Defendant’s motion for summary
3    judgment, and remand the matter to the Social Security Administration for further
4    administrative proceedings. See Doc. No. 21. Neither party objected to the Report and
5    Recommendation. The time for filing objections has expired.
6          The duties of the district court in connection with a magistrate judge’s report and
7    recommendation are set forth in Rule 72(b) of the Federal Rules of Civil Procedure and
8    28 U.S.C. § 636(b)(1). Where the parties object to a report and recommendation
9    (“R&R”), “[a] judge of the [district] court shall make a de novo determination of those
10   portions of the [R&R] to which objection is made.” 28 U.S.C. § 636(b)(1); see Thomas
11   v. Arn, 474 U.S. 140, 149-50 (1985). When no objections are filed, the district court need
12   not review the R&R de novo. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
13   2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en banc).
14   A district judge may nevertheless “accept, reject, or modify, in whole or in part, the
15   findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see
16   also Wilkins v. Ramirez, 455 F. Supp. 2d 1080, 1088 (S.D. Cal. 2006).
17         The Court has made a review and determination in accordance with the
18   requirements of 28 U.S.C. § 636 and applicable case law. Upon due consideration, the
19   Court ADOPTS Judge Berg’s Report and Recommendation, GRANTS Plaintiff’s
20   motion for summary judgment, and DENIES Defendant’s motion for summary
21   judgment. Accordingly, the Court REMANDS this matter to the Social Security
22   Administration for further administrative proceedings consistent with this Court’s Order
23   and Judge Berg’s Report and Recommendation. The Court DIRECTS the Clerk of Court
24   to enter judgment accordingly and close the case.
25         IT IS SO ORDERED.
26   DATE: August 20, 2019                  _______________________________________
                                            HON. MICHAEL M. ANELLO
27
                                            United States District Judge
28

                                                  2
                                                                               18cv1660-MMA (MSB)
